70 F.3d 1261
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James CALHOUN-EL;  Calvin Robinson-Bey, Plaintiffs--Appellants,andSUNNI ORTHODOX MUSLIMS;  Lateef Abdul Salaam;  AbdullahHanif Ar Rahim;  Samad Abdul Taawwab;  Abdul AleemRamakin, Plaintiffs,v.BISHOP L. ROBINSON;  John Joseph Curran, attorney general(MD);  Fred E. Jordon, Jr., Commissioner (DOC);  NancyWilliams, Chief of Religious & Volunteer Services;  James N.Rollins, Warden, Maryland Penitentiary, Defendants--Appellees.
No. 93-6860.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 29, 1995Decided Dec. 4, 1995.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-76-1676-K, CA-89-547-K, CA-89-548-K)
James Calhoun-El and Calvin Robinson-Bey, Appellants Pro Se.  Stephanie Judith Lane-Weber, Assistant Attorney General, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before WILKINSON, WILKINS, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order granting summary judgment in favor of Appellees in this class action suit.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Calhoun-El v. Robinson, Nos.  CA-76-1676-K, CA-89-547-K, CA-89-548-K (D.Md. July 14, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED